People ex rel. Tamir v Warden, Brooklyn Detention Complex (2015 NY Slip Op 01678)





People ex rel. Tamir v Warden, Brooklyn Detention Complex


2015 NY Slip Op 01678


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2015-01007

[*1]The People of the State of New York, ex rel. Zaki Isaac Tamir, on behalf of Avroham Gross, petitioner, 
vWarden, Brooklyn Detention Complex, etc., respondent.


Tamir Law Group, P.C., New York, N.Y. (Zaki Isaac Tamir pro se of counsel), for petitioner.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Jacob Uriel of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to compel the Supreme Court Kings County, inter alia, to reduce bail upon Kings County Indictment Nos. 7352/24 and 7352/14.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
RIVERA, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court